Citation Nr: 0936879	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-14 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 








INTRODUCTION

The Veteran served on active duty from April 1958 to April 
1960. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the above claim.  When this 
claim was originally before the Board in December 2008, it 
was remanded for further development.  Following this 
development, in a May 2009 rating decision, the RO granted 
the Veteran's claims for service connection for bilateral 
hearing loss and service connection for residuals of a right 
little finger injury.  With regard to these issues, the grant 
of service connection constitutes a full award of the benefit 
sought on appeal, and as such, these issues are no longer 
before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 
1158 (Fed. Cir. 1997).  


FINDING OF FACT

The Veteran's tinnitus was incurred in, or caused by, his 
military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this decision, the Board grants service 
connection for tinnitus.  This award represents a complete 
grant of the benefit sought on appeal.  Thus, any deficiency 
in VA's compliance is deemed to be harmless error, and any 
further discussion of VA's responsibilities is not necessary.  

The Veteran contends that service connection for tinnitus is 
warranted because he developed this condition during service 
due to acoustic trauma while working as a heavy machine 
mechanic.  Specifically, he reports that he has had ringing 
in his ears since service.  See September 2005 Application 
for Compensation and/or Pension.   The Board notes that the 
Veteran's DD-214 indicates that his military occupational 
specialty was as a track vehicle mechanic, and that service 
connection is in effect for the Veteran's bilateral hearing 
loss.  In this regard, the Board also notes that "high 
frequency tinnitus usually accompanies [noise-induced] 
hearing loss."  The Merck Manual, Section 7, Ch. 85, Inner 
Ear. 

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board 
must assess the credibility and probative value of evidence, 
and, provided that it offers an 



adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 
(1991).  While the Board is not free to ignore the opinion of 
a treating physician, it is free to discount the credibility 
of that physician's statement.  See Guerrieri v. Brown, 4 
Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. 
App. 97, 101 (1992).  

The Veteran's service treatment records are devoid of 
evidence of treatment for, or complaints of, tinnitus.  Post-
service, the evidence of record indicates that the Veteran 
was first diagnosed with tinnitus in June 2009.  

As noted above, the Veteran is already service-connected for 
bilateral hearing loss, and as such, the Board concedes that 
he had noise exposure during service.  Because it is 
undisputed that the Veteran was exposed to noise during 
service and currently has tinnitus, the Board will focus on 
the evidence that pertains to whether his tinnitus is related 
to his in-service noise exposure.  See Newhouse v. Nicholson, 
497 F.3d 1298 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  

The Veteran was afforded a VA audiological examination in 
January 2009, when an examiner noted that the Veteran did not 
report having tinnitus.  However, the examiner stated that 
she did not specifically ask the Veteran about tinnitus.  

The Veteran was afforded another audiological examination in 
June 2009.  At the outset of the examination report, the 
examiner indicated that she had not reviewed the Veteran's 
claims file.  She went on to diagnose the Veteran with 
tinnitus, which he reported was intermittent, occurring 2 to 
3 times a day, and to provide the opinion that the Veteran's 
tinnitus was less likely than not the result of his military 
noise exposure.  She based her opinion on the fact that the 
Veteran's tinnitus did not manifest until recently (i.e., 
within the past 3 to 5 months), more than 40 years after 
separation from service.




Significantly, in rendering her opinion, the June 2009 
examiner failed to review the Veteran's claims file and 
failed to acknowledge the Veteran's account of continued 
symptomatology since service.  As such, the June 2009 medical 
opinion is of little probative value.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the 
Secretary undertakes to provide a medical examination or 
obtain a medical opinion, he must ensure that the examiner 
providing the report or opinion is fully cognizant of the 
claimant's past medical history); see also Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (holding that an 
examination was inadequate where the examiner did not comment 
on the Veteran's reports, but instead relied on medical 
records to provide a negative opinion); see also Kowalski v. 
Nicholson, 19 Vet.App. 171, 179 (2005) (citing Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 
Vet.App. 229 (1993)) (stating that the Board is not bound to 
accept medical opinions that are based upon an inaccurate 
factual background).   

The Veteran is competent to report the symptoms of tinnitus.  
See  Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr 
v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that 
lay testimony is competent to establish the presence of 
observable symptomatology).  Competent testimony is limited 
to that which the witness has actually observed and is within 
the realm of his personal knowledge.  Such knowledge comes to 
a witness through use of his senses-that which is heard, 
felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 
465 (1994).  It is within the Veteran's realm of personal 
knowledge whether he has ringing in his ears.  Moreover, 
there is no reason to doubt the credibility of the Veteran in 
reporting having ringing in his ears since service.  

Based on the foregoing, the Board finds that the Veteran's 
tinnitus cannot be reasonably disassociated from his noise 
exposure during service.  He was exposed to noise during 
service and has provided competent and credible statements 
regarding continuity of symtpomatology since service.  
Accordingly, applying the 



benefit of the doubt doctrine, all doubt is resolved in favor 
of the Veteran.  See 38 C.F.R. § 3.102 (2008).  Therefore, 
the Veteran's claim for service connection for tinnitus is 
granted.  


ORDER

Service connection for tinnitus is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


